CONCURRING OPINION
Olivee, Chief Judge:
I concur in the conclusion reached by my learned colleagues. In doing so, I rely entirely upon the decision in United States v. J. E. Bernard & Co., Inc., 42 C. C. P. A. (Customs) 69, C. A. D. 573, as it construed the provision in paragraph 1539 (b) of the Tariff Act of 1930, as modified, for “Manufactures wholly or in chief value of any product of which any synthetic resin or resin-like substance is the chief binding agent, * * *.” It is my opinion that the clear and unambiguous language of that provision, and the judicial interpretation thereof in the cited case, make no place for *239discussion herein of the principles relating to the statutory words “component material of chief value” (paragraph 1559 of the Tariff Act of 1930).
In presenting my views on the issue involved herein, I borrow from the majority opinion wherein it states:
It is tacitly admitted by the Government in this ease that under that authority [the J. E. Bernard & Co., Inc., case, supra] the manufactures at bar (the grinding wheels) are composed of three products, i. e., the Bakelite or aluminum disks, the diamond powder, and the Bakelite powder, the latter being a product of which synthetic resin is the chief binding agent.
In the J. E. Bernard & Co., Inc., case, supra, the merchandise consisted of electric washing machine agitators, composed of Bakelite, which were classified under the provision, hereinabove quoted, in paragraph 1539 (b), as modified. The Court of Customs and Patent Appeals, in the cited case, found that Bakelite is “an unactivated molding compound or article of commerce” of which synthetic resin is the chief binding agent; that it is bought and sold in convenient form which permits its utilization in the molding of a multitude of plastic articles; and that it existed as an independent product prior to the formation of the agitators, or the “manufactures,” there under consideration. Invoking the well-established doctrine that the language of the statute “manufactures of” presupposes that the substance or the product — or, as in this case, the products — of which the imported manufactured article is made “exists before the article itself comes into existence,” the appellate court, in the J. E. Bernard & Co., Inc., case, supra, held-the merchandise involved therein to be properly dutiable under paragraph 1539 (b), as modified, supra, as it had been classified. While the decision in that case stated that “The terms of the provisions of paragraph 1539 (b) appear to be plain and unambiguous,” the court, “in order to verify its position and demonstrate that there is no ambiguity in the language of the enactment,” quoted excerpts from the Report of the Finance Committee of the United States Senate (Calendar No. 42, 71st Congress, 1st Session, Senate Report No. 37, page 52, under the heading “Paragraph 1539 (b) — Synthetic Resin”) as follows:
The phrase “or of any other product of which any synthetic resin or resinlike substance is the chief binding, agent,” has been inserted in order to make specifio provision for an important group of products known as molded products. ' These are made by molding under heat or heat and pressure a mixture containing synthetic resin or a resinlike substance and a filler, such as wood flour and pigments.
Molded products included in this provision cover a wide range and are used chiefly in electrical or mechanical machinery where requirements of electrical insulation properties, mechanical strength, exactness of form or size, and resistance to destructive agents, render them of peculiar importance. These molded products find a multitude of uses.
*240Under the agreed set of facts upon which this case was submitted and in line with the decision in the J. E. Bernard & Co., Inc., case, supra, the “product” of which synthetic resin is the “chief and only binding agent” in the “manufactures,” i. e., the grinding wheels, under consideration, is Bakelite powder. Since it is conceded that the diamond powder is in chief value in these grinding wheels, it, therefore, follows that they are excluded from the provision in paragraph 1539 (b), as modified, supra, as classified by the collector.
There being no dispute that diamond powder is an earthy or a mineral substance, the grinding wheels in question are properly classifiable under the provision in paragraph 214 of the Tariff Act of 1930, as modified by T. D. 51802, for articles, composed in chief value of earthy or mineral substances, not specially provided for, not decorated in any manner, and dutiable thereunder at the rate of 15 per centum ad valorem, as claimed by plaintiffs.